           Case 2:20-cv-01779-JAD-BNW Document 26
                                               25 Filed 04/06/21
                                                        03/24/21 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10    JOSEPH FRANK BASHAM, an individual,                             Case Number:
                                                                2:20-cv-01779-JAD-BNW
11                                  Plaintiff,

12           vs.                                                Order Granting
                                                       JOINT MOTION DISMISSING ACTION
13    RUSHMORE LOAN MANAGEMENT                         WITH PREJUDICE AS TO DEFENDANT
      SERVICES LLC, a Foreign Corporation; and          RUSHMORE LOAN MANAGEMENT
14    EQUIFAX INFORMATION SERVICES                            SERVICES LLC ONLY
      LLC, a Foreign Limited-Liability Company,
15
                                    Defendant.                       ECF No. 25
16

17         Plaintiff, Joseph Frank Basham (“Plaintiff”) and Defendant, Rushmore Loan Management

18 Services LLC, by and through their respective attorneys of record, request that the above-captioned

19 . . .

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                                 Page 1 of 2
          Case 2:20-cv-01779-JAD-BNW Document 26
                                              25 Filed 04/06/21
                                                       03/24/21 Page 2 of 2



 1 matter be dismissed with prejudice as to Defendant Rushmore Loan Management Services LLC

 2 only, pursuant to FRCP 41(a)(2). Each party shall bear its own attorney fees and costs incurred

 3 herein.

 4 Dated this 24th day of March, 2021.               Dated this 24th day of March, 2021.

 5 COGBURN LAW                                       WRIGHT, FINLAY & ZAK, LLP

 6 By: /s/Erik W. Fox                                By: /s/ Aaron D. Lancaster
       Jamie S. Cogburn, Esq.                            Aaron D. Lancaster, Esq.
 7     Nevada Bar No. 8409                               Nevada Bar No. 10115
       Erik W. Fox, Esq.                                 7785 W. Sahara Ave., Suite 200
 8     Nevada Bar No. 8804                               Las Vegas, NV 89117
       2580 St. Rose Parkway, Suite 330                  Attorneys for Defendant Rushmore Loan
 9     Henderson, Nevada 89074                           Management Services LLC
       Attorneys for Plaintiff
10

11           IT IS SO ORDERED.      And because Rushmore Loan Management Services LLC

12   is the only remaining defendant, the Clerk of Court is directed to CLOSE THIS CASE.

13
                                               UNITED STATES DISTRICT JUDGE
14
                                                  4-6-21
15                                             DATE

16

17

18

19

20

21

22

23

24


                                             Page 2 of 2
